UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6273



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WALTER LOUIS INGRAM,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior District Judge.
(1:92-cr-00116-HNM-1)


Submitted: April 20, 2006                     Decided: April 26, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Louis Ingram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Walter Louis Ingram appeals a district court’s order

denying his motion for resentencing and to correct erroneous

information in the presentence investigation report.   The district

court was without jurisdiction to do either.      Accordingly, we

affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -